Case 6:19-cv-01624-CEM-LRH Document 97-19 Filed 01/15/21 Page 1 of 5 PageID 2273




                Exhibit 19
Case 6:19-cv-01624-CEM-LRH Document 97-19 Filed 01/15/21 Page 2 of 5 PageID 2274




                                                         Exhibit #
                                                           12/1/2020


                                                          ISC 73
Case 6:19-cv-01624-CEM-LRH Document 97-19 Filed 01/15/21 Page 3 of 5 PageID 2275
Case 6:19-cv-01624-CEM-LRH Document 97-19 Filed 01/15/21 Page 4 of 5 PageID 2276
Case 6:19-cv-01624-CEM-LRH Document 97-19 Filed 01/15/21 Page 5 of 5 PageID 2277
